In re Powell Insurance Agency, Inc.; Powell, Bennette E.; — Plaintiff(s); Applying for Supervisory and/or Remedial Writs, Parish of Orleans, Civil District Court Div. G, No. 2005-1694; to the Court of Appeal, Fourth Circuit, No. 2006-C-0757.
Not considered. Not timely filed. See Supreme Court Rule X, Section 5(a). In light of this disposition, relators’ motion to file certain exhibits to the application under seal is denied as moot. The clerk of court is directed to return these exhibits to relators.